DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 14, the limitations “means for operatively connecting the first side of the central portion and the central portion proximate to the longitudinal axis together around the animal to form a sleeve” in lines 8-10 and “means for tightening the garment” in line 11 and in claim 15, the limitation “means for operatively connecting the first side and second side of the central portion around the animal” in lines 2-3 have been interpreted under 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as  means plus function limitations because of the combination of a non-structural term “means” and functional language “for operatively connecting the first side of the central portion and the central portion proximate to the longitudinal axis together around the animal to form a sleeve”, “for tightening the garment”, or “for operatively connecting the first side and second side of the central portion around the animal”, respectively, without reciting sufficient structure to achieve the function. The specification discloses that:
the “means for operatively connecting the first side of the central portion and the central portion proximate to the longitudinal axis together around the animal to form a sleeve” comprises the first flap 70 and the third flap 74 (see paragraphs 0015 and 0045) or an equivalent thereof; 
the “means for tightening the garment” comprises the second flap 72 (see paragraph 0045) or an equivalent thereof; and
the “means for operatively connecting the first side and second side of the central portion around the animal” comprises the second flap 72 (see paragraph 0045) or an equivalent thereof.
		
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blizzard (US 2010/0319632) in view of Curtis (US 5060458).
For claim 1, Blizzard teaches a garment 20 for an animal 40 having a body including a neck and a mid-body between a first pair of appendages and a second pair of appendages (Figs. 1 and 6A-6D show the animal), the garment comprising: a central portion 24 having a longitudinal axis (A-A) and a front end (lower end of ref. 24 in Fig. 4 for example), a first side (left side of ref. 24 in Fig. 4 for example) extending laterally in a first direction from the longitudinal axis, and a second side (right side of ref. 24 in Fig. 4 for example) extending laterally in a second direction from the longitudinal axis, the second direction opposite the first direction (left and right sides of ref. 24 extend laterally in opposite directions as shown in Fig. 4 for example); a first flap 30 extending from the first side of the central portion; a second flap 32 extending from the second side of the central portion; and a third flap 34 having a proximal end (right end of ref. 34 in Fig. 4 for example) and a free distal end (left end of ref. 34 in Fig. 4 for example); wherein each of the central portion, the first flap, the second flap, and the third flap have an inner surface (Fig. 4 shows the inner surface of each of the central portion and first and second flaps, and Fig. 1 shows the inner surface of the third flap; note that the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D, i.e., inside out configuration) adapted to be proximate to the body of the animal (note this is an intended use limitation, and the surface shown in Fig. 4 is capable of being placed proximate the animal’s body by a user) and an outer surface (Fig. 5 shows the outer surface of each of the central portion and first and second flaps and Fig. 4 shows the outer surface of the third flap)) adapted to face away from the body of the animal (note this is an intended use limitation, and the surface shown in Fig. 5 is capable of being placed to face away from the animal’s body by a user), the third flap extending from the inner surface of the central portion (Fig. 4), the first flap, or the second flap where the proximal end is attached, and wherein the flaps are adapted to extend around the mid-body of the animal such that the central portion and the flaps form a shape conforming to the outside of the mid-body (Figs. 1 and 6D).
Blizzard is silent about a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat.
Curtis teaches a garment for an animal comprising a collar 21 extending from the central portion (middle portion of ref. 30), wherein when the central portion lays flat the collar fails to lay flat (col 2, ln 37-44 describes collar 21 being angularly disposed and attached to ref. 30, and because of this angular disposition the collar 21 fails to lay flat when ref. 30 lays flat in the top view of Fig. 5, cf. Fig. 1; note that the collar is two layers 22,23 thick just like in applicant’s invention (see applicant’s specification at para 0043)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Blizzard to include a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat as taught by Curtis in order to protect the neck of the animal (Curtis, Fig. 1 and col 1, ln 43-45).
For claim 2, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the third flap is configured to be at least in part between the inner surface of the central portion, the second flap, or a combination thereof and the body (note this is an intended use limitation, and the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D such that the third flap is located between the animal’s body and the inner surface of the central portion or second flap).
For claims 3 and 17, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the garment applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (paras 0008, 0012-0013, and 0025).
For claim 4, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the first flap and the third flap are configured to fasten together to form a sleeve around the mid-body, and wherein the second flap is adapted to extend at least partially around the sleeve and to fasten to the central portion, the first flap, or a combination thereof to further tighten the garment to apply pressure to the animal (note these are intended use limitations, and the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D such that the first and third flaps fasten together to form a sleeve around the animal’s mid-body and the second flap extends partially around an outer surface of the sleeve to fasten to the first flap for further tightening of the garment).
For claim 5, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the third flap extends from the proximal end at the central portion inner surface proximate to the longitudinal axis of the central portion (Fig. 4).
For claim 6, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the central portion, the first flap, and the second flap are made of a fabric that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (para 0025 and claim 5).
For claim 7, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the garment comprises a fabric including from approximately 5% to 25% spandex (paras 0011 and 0025).
For claim 8, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the garment comprises a fabric including approximately 10% spandex, 55% cotton, and 35% polyester (Abstract and para 0025).
For claim 9, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the second flap is configured to conceal the third flap (note this is an intended use limitation, and the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D such that the second flap fastens to the first flap, thus, concealing the third flap).
For claim 10, Blizzard as modified by Curtis teaches (references to Blizzard) wherein mating fasteners 42,44 are provided on the outer surface of the third flap (Fig. 4) and the inner surface of the first flap (Fig. 4), and mating fasteners 42,44 are provided on the inner surface of the second flap (Fig. 4) and the outer surface of the first flap (Fig. 5).
For claim 11, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the front end (lower end of ref. 24 in Fig. 4 for example) of the central portion is adapted to be positioned proximate to the head of the animal, and a rear end (upper end of ref. 24 in Fig. 4 for example) opposite the front end, and further comprising a pair of straps 26,28 extending from the front end of the central portion in spaced relation, wherein the pair of straps are adapted to extend around the neck and fasten to each other (Figs. 1 and 6D).
For claim 12, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the pair of straps comprises a first strap 26 and a second strap 28, wherein each strap has an inside surface (Fig. 4) adapted to contact the animal, an outside surface (Fig. 5; note that the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D, i.e., inside out configuration) adapted to face away from the animal, and a free end (free lower ends of refs. 26,28 in Fig. 4 for example), wherein the pair of straps fasten to each other with hook and loop fasteners 42,44, wherein the inside surface of the first strap includes a hook section 42 of fastener and a loop section 44 of fastener (Fig. 4), and wherein the outside surface of the second strap includes a hook section 42 of fastener and a loop section 44 of fastener (Fig. 5).
For claim 13, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the hook section of fastener on the inside surface of the first strap is interposed between the free end of the first strap and the loop section of fastener on the inside surface of the first strap (Fig. 4), and wherein the hook section of fastener on the outside surface of the second strap is interposed between the free end of the second strap and the loop section of fastener on the outside surface of the first strap (Fig. 5).
For claim 14, Blizzard teaches a garment 20 for an animal 40 having a first pair of appendages and a second pair of appendages, the animal having a mid-body between the first pair of appendages and the second pair of appendages (Figs. 1 and 6A-6D show the animal), the garment comprising: a central portion 24 having a longitudinal axis (A-A) and a front end (lower end of ref. 24 in Fig. 4 for example), a first side (left side of ref. 24 in Fig. 4 for example) extending laterally in a first direction from the longitudinal axis, and a second side (right side of ref. 24 in Fig. 4 for example) extending laterally in a second direction from the longitudinal axis, the second direction opposite the first direction (left and right sides of ref. 24 extend laterally in opposite directions as shown in Fig. 4 for example); and means 30,34 for operatively connecting the first side of the central portion and the central portion proximate to the longitudinal axis together around the animal to form a sleeve; and means 32 for tightening the garment (note these are functional limitations, and the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D, i.e., in an inside out configuration, such that the first and third flaps 30,34 fasten together to form a sleeve around the animal’s mid-body and the second flap 32 extends partially around an outer surface of the sleeve to fasten to the first flap for further tightening of the garment).
Blizzard is silent about a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat.
Curtis teaches a garment for an animal comprising a collar 21 extending from the central portion (middle portion of ref. 30), wherein when the central portion lays flat the collar fails to lay flat (col 2, ln 37-44 describes collar 21 being angularly disposed and attached to ref. 30, and because of this angular disposition the collar 21 fails to lay flat when ref. 30 lays flat in the top view of Fig. 5, cf. Fig. 1; note that the collar is two layers 22,23 thick just like in applicant’s invention (see applicant’s specification at para 0043)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Blizzard to include a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat as taught by Curtis in order to protect the neck of the animal (Curtis, Fig. 1 and col 1, ln 43-45).
For claim 15, Blizzard as modified by Curtis teaches (references to Blizzard) wherein the means for tightening the garment include means 32 for operatively connecting the first side and the second side of the central portion around the animal (note this is a functional limitation, and the second flap 32 extends from the second side of the central portion 24 and, in use, connects to the first flap 30, which extends from the first side of the central portion 24, thus, the second flap 32 serves to connect the first and second sides of the central portion around the animal).
For claim 16, Blizzard as modified by Curtis teaches (references to Blizzard) where the means for tightening the garment are configured to substantially conceal the means for operatively connecting the first side of the central portion and the central portion proximate to the longitudinal axis (note this is an intended use limitation, and the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D such that the second flap 32 fastens to the first flap 30, thus, concealing the first and third flaps 30,34).
Claims 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blizzard (US 2010/0319632) in view of Curtis (US 5060458) and Brezinski (US 6584939).
For claim 18, Blizzard teaches a garment 20 for an animal having a body including a neck and a mid-body between a first pair of appendages and a second pair of appendages (Figs. 1 and 6A-6D show the animal), the garment comprising: a central portion 24 having a longitudinal axis (A-A) and a front end (lower end of ref. 24 in Fig. 4 for example), a first side (left side of ref. 24 in Fig. 4 for example) extending laterally in a first direction from the longitudinal axis, and a second side (right side of ref. 24 in Fig. 4 for example) extending laterally in a second direction from the longitudinal axis, the second direction opposite the first direction (left and right sides of ref. 24 extend laterally in opposite directions as shown in Fig. 4 for example); a first flap 30 extending from the first side of the central portion; a second flap 32 extending from the second side of the central portion; and a third flap 34 having a proximal end (right end of ref. 34 in Fig. 4 for example) and a free distal end (left end of ref. 34 in Fig. 4 for example); wherein each of the central portion, the first flap, the second flap, and the third flap have an inner surface (Fig. 4 shows the inner surface of each of the central portion and first and second flaps, and Fig. 1 shows the inner surface of the third flap; note that the garment is capable of being placed upon the animal’s body in a reversible manner to that shown in Figs. 1 and 6D, i.e., inside out configuration) adapted to be proximate to the body of the animal (note this is an intended use limitation, and the surface shown in Fig. 4 is capable of being placed proximate the animal’s body by a user) and an outer surface (Fig. 5 shows the outer surface of each of the central portion and first and second flaps and Fig. 4 shows the outer surface of the third flap)) adapted to face away from the body (note this is an intended use limitation, and the surface shown in Fig. 5 is capable of being placed to face away from the animal’s body by a user), the third flap extending from the inner surface of the central portion (Fig. 4), the first flap, or the second flap where the proximal end is attached; wrapping the third flap under a chest, a stomach, or a combination thereof of the animal (Figs. 6C-6D; note the third flap is wrapped around the animal’s body such that the distal end of the third flap extends below a portion of the animal’s chest or stomach), wrapping the first flap under the chest, the stomach, or the combination thereof (Fig. 6B); securing the first flap to the third flap (Figs. 6C-6D); wrapping the second flap under the chest, the stomach, or the combination thereof (Figs. 6A-6B); and securing the second flap to the first flap (Fig. 6B).
Blizzard is silent about the garment including a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat; and wrapping the first flap under the animal's chest, stomach, or a combination thereof to overlap the third flap; and wrapping the second flap under the animal's chest, stomach, or a combination thereof to overlap the first flap.
Curtis teaches a method comprising placing a garment on the mid-body of the animal, the garment including: a collar 21 extending from the central portion (middle portion of ref. 30), wherein when the central portion lays flat the collar fails to lay flat (col 2, ln 37-44 describes collar 21 being angularly disposed and attached to ref. 30, and because of this angular disposition the collar 21 fails to lay flat when ref. 30 lays flat in the top view of Fig. 5, cf. Fig. 1; note that the collar is two layers 22,23 thick just like in applicant’s invention (see applicant’s specification at para 0043)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment in the method of Blizzard to include a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat as taught by Curtis in order to protect the neck of the animal (Curtis, Fig. 1 and col 1, ln 43-45).
Brezinski teaches a method of reversibly applying a garment on the mid-body of the animal (Figs. 1-2; col 6, ln 20-38), the method comprising: wrapping the third flap 50 under the animal's chest, stomach, or a combination thereof (col 6, ln 20-38), wrapping the first flap 80 under the animal's chest, stomach, or a combination thereof to overlap the third flap (col 6, ln 20-38); securing the first flap to the third flap (via ref. 98); wrapping the second flap 70 under the animal's chest, stomach, or a combination thereof to overlap the first flap (col 6, ln 20-38); and securing the second flap to the first flap (via ref. 76) in order to alternate the material exposed to the elements and the dog providing flexibility in the usage and extending the useful and cosmetic life of the garment (col 6, ln 35-38). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Blizzard by reversibly applying the garment on the mid-body of the animal such as to include wrapping the first flap under the animal's chest, stomach, or a combination thereof to overlap the third flap; and wrapping the second flap under the animal's chest, stomach, or a combination thereof to overlap the first flap as taught by Brezinski in order to alternate the material exposed to the elements and the dog providing flexibility in the usage and extending the useful and cosmetic life of the garment.
For claim 19, Blizzard as modified by Curtis and Brezinski teaches (references to Blizzard) wherein securing the first flap to the third flap and the second flap to the first flap causes the garment to apply pressure to the animal (paras 0008, 0012-0013, and 0025).
For claim 20, Blizzard as modified by Curtis and Brezinski teaches (references to Blizzard) wherein the pressure is adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (paras 0008, 0012-0013, and 0025).
For claim 21, Blizzard as modified by Curtis and Brezinski teaches (references to Blizzard) wherein the third flap extends from its proximal end at the inner surface of the central portion proximate to the longitudinal axis of the central portion (Fig. 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of prior U.S. Patent No. 9474251 in view of Curtis (US 5060458). 
Claims 1-4 of U.S. Patent No. 9474251 recite all the limitations of claims 18-21 of the instant application except for a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat.
Curtis teaches a garment for an animal comprising a collar 21 extending from the central portion (middle portion of ref. 30), wherein when the central portion lays flat the collar fails to lay flat (col 2, ln 37-44 describes collar 21 being angularly disposed and attached to ref. 30, and because of this angular disposition the collar 21 fails to lay flat when ref. 30 lays flat in the top view of Fig. 5, cf. Fig. 1; note that the collar is two layers 22,23 thick just like in applicant’s invention (see applicant’s specification at para 0043)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of U.S. Patent No. 9474251 to include a collar extending from the central portion, wherein when the central portion lays flat the collar fails to lay flat as taught by Curtis in order to protect the neck of the animal (Curtis, Fig. 1 and col 1, ln 43-45).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thus, please see Curtis’ teaching in the rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen (US 2131495), Gilbert (US 2019/0297845), Bonfoey (US 2007/0289558), Jesse, Jr. et al. (US 5359963), Morelle (FR 2577382), Hackett (GB 1579800), and Hackett (GB 2039704) each teach a collar that does not lay flat.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/           Primary Examiner, Art Unit 3643